Opinión concurrente en parte y disidente en parte emitida por el
Juez Asociado Señor Hernández Denton.
Por entender que la interpretación que hace hoy este Tribunal sobre el alcance de la protección contra registros, *455incautaciones y allanamientos irrazonables de nuestra Constitución —en el contexto de las áreas comunes de un edificio multipisos— erosiona significativamente su vitali-dad, estamos impedidos de suscribirla. Por ello, disentimos de los pronunciamientos de este Tribunal en relación con que el mero hecho de arrendar un apartamento en un edi-ficio multipisos legitima la presencia de funcionarios del orden público en sus áreas comunes. No obstante, estima-mos que por otros fundamentos la resolución recurrida debe ser confirmada. Por ello, concurrimos con el resultado al cual llega la opinión del Tribunal.
HH
Los hechos del caso son sencillos y no están en controversia. En abril de 1995 el agente Jorge L. Padró González, miembro de la División de Drogas y Narcóticos del Area Metropolitana de San Juan, recibió una confiden-cia en términos de que en el condominio 615 de la calle Condado en Santurce residían varias personas que se de-dicaban al trasiego de sustancias controladas. Luego de ello, en unión al agente Juan R. Berrios Silva, Padró Gon-zález obtuvo asesoramiento de la División de Drogas y Cri-men Organizado del Departamento de Justicia en torno a las formas adecuadas de realizar la investigación a fin de obtener evidencia delictiva que eventualmente permitiera obtener una orden judicial para allanar y registrar el apar-tamento que fue objeto de la confidencia.
En esa ocasión, el Director de dicha división, el Fiscal José Vázquez Pérez, les informó que para tener acceso al interior del edificio para realizar gestiones investigativas debían obtener una orden judicial o el consentimiento del administrador del edificio. En la alternativa, les indicó que de no obtener la orden judicial o el consentimiento del ad-ministrador, debían arrendar un apartamento en el condominio.
*456Luego de los trámites administrativos requeridos, la Po-licía alquiló por un mes el apartamento Núm. 305 en el tercer piso del condominio. Desde allí la Policía realizó ges-tiones investigativas conducentes a obtener evidencia de-lictiva que le permitiera gestionar una orden para registrar el apartamento 205, propiedad del aquí imputado. Parte de las observaciones vertidas en la declaración ju-rada que sirvió de base a la expedición de la orden de re-gistro fueron realizadas desde el pasillo y la escalera que conducía al apartamento del imputado, áreas comunes de los residentes del condominio. Otras de las observaciones de los agentes investigadores fueron realizadas a las afue-ras del condominio, es decir, en las vías públicas del país.
Luego de expedida la orden de registro y allanamiento, la Policía ocupó evidencia delictiva (sustancias controla-das) en el interior del apartamento del imputado. En el eventual procedimiento judicial por dos (2) cargos por in-fracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401 (posesión de sustancias controladas con intención de distribuirlas),(1) la defensa so-licitó la supresión de la evidencia, bajo el fundamento de que la obtención de la evidencia que sirvió de base a la expedición de la orden de allanamiento fue obtenida en violación de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
El foro de instancia denegó la supresión solicitada. El Tribunal de Circuito de Apelaciones, a su vez, denegó ex-pedir el auto de certiorari para revisar la determinación del foro de instancia.
*457Inconforme con esta determinación, Ortiz Rodríguez acudió ante este Foro mediante una petición de certiorari. En su único señalamiento nos plantea que erró el Tribunal de Circuito de Apelaciones al resolver que los agentes del orden público no necesitaban obtener una orden judicial para lograr el acceso a las áreas comunes del edificio y desde allí realizar gestiones investigativas. Así pues, la única controversia que tenemos ante nuestra considera-ción es si la obtención de la evidencia que dio base a la expedición de la orden de allanamiento fue obtenida en violación de la Sección 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra.
hH
La protección constitucional contra registros, allana-mientos e incautaciones irrazonables que provee la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra, tiene como finalidad proteger la intimi-dad de las personas frente a actuaciones irrazonables y arbitrarias por parte del Estado.(2) Pueblo v. Yip Berrios, 142 D.P.R. 386 (1997); Pueblo v. Santiago Alicea I, 138 D.P.R. 230 (1995). Véanse: E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. 1, pág. 283; O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Ed. Equity, 1990, pág. 203 et seq. De este modo, y conforme a vasta jurisprudencia sobre el tema, de acuerdo con la Sec. 10 del Art. II de nues-*458tra Constitución, supra, al Estado le está vedado interve-nir con la intimidad individual en ausencia del consenti-miento del intervenido, una orden judicial basada en causa probable, la existencia de motivos fundados para creer que la persona con la que se intervendrá ha cometido o esté en vías de cometer un delito, o circunstancias excepcionales que le impriman razonabilidad a la gestión guber-namental(3)
En Puerto Rico, como en Estados Unidos a través de la Cuarta Enmienda de la Constitución federal(4) el criterio rector para determinar si existe protección al amparo de la disposición constitucional es si quien la reclama tiene una expectativa legítima a que su intimidad sea respetada, se-gún las circunstancias específicas que rodean ese reclamo. E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983). Así pues, ese análisis no se da en abstracto, se da en el contexto especí-fico de los hechos que rodean la intervención estatal que ha sido impugnada, ya sea un registro, un allanamiento o una incautación.
Para evaluar si un reclamo de expectativa a la intimi-dad es razonable, es necesario examinar varios factores, ninguno de los cuales es determinante per se. En este sen-tido, es preciso examinar: (1) el lugar registrado o alla-nado; (2) la naturaleza y el grado de intrusión de la inter-vención; (3) el objetivo o propósito de la intervención; (4) si la conducta de la persona indica que albergaba una expec-tativa de intimidad subjetiva; (5) la existencia de barreras que impidan el acceso o la visibilidad del lugar; (6) el nú-mero de personas que tienen acceso al lugar en cuestión, y *459(7) las inhibiciones sociales relacionadas con el lugar registrado. Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991).
Asimismo, en el pasado hemos reconocido que la protec-ción constitucional contra registros y allanamientos irrazo-nables se extiende a las áreas contiguas o adyacentes a una residencia (curtilage). El fundamento para ello con-siste en que tales áreas —de ordinario— se asocian con la actividad íntima que ocurre dentro de una residencia. Es posible, sin embargo, el acceso de agentes del Estado a esas áreas comprendidas dentro del curtilage cuando tales áreas “est\án\ implícitamente abiertas al público, con el propósito de conversar con los ocupantes de la residencia o preguntar por alguna persona”. (Enfasis en el original su-primido y énfasis suplido.) Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587, 609 (1994). Véanse: Pueblo v. Torres Resto, 102 D.P.R. 532 (1974), en el cual resolvimos que no consti-tuye un registro ilegal la entrada de la Policía a los predios de una residencia en aparente estado de abandono, ro-deada de una cerca de madera sin candado para conversar con sus posibles ocupantes; Pueblo v. Álvarez Solares, 95 D.P.R. 789 (1968), en el que resolvimos que no constituye un registro ilegal la entrada de un agente del Estado a través de un portón sin candado para tocar en la puerta de entrada de una residencia cuando intentaba encontrar a una persona.
Ahora bien, hemos reconocido que “[a]quella porción de los pasillos en condominios o edificios de vivienda múltiple que conduce a la entrada de apartamentos y, en especial, el área inmediatamente afuera de la puerta de entrada a un apartamento, es parte del curtilage de la vivienda próxima a éste”. Pueblo v. Meléndez Rodríguez, supra, pág. 608. Fundamentamos esta conclusión en la convicción de que a esas áreas se extiende la actividad íntima que se asocia al interior del apartamento. Por tal razón, además, hemos reconocido que la entrada de funcionarios del orden público a tales áreas comunes de un edificio de vivienda múltiple, *460constituye un registro de acuerdo con los parámetros de la Sec. 10 del Art. II, Const. E.L.A., supra, cuando las circuns-tancias revelan que quienes residen en el edificio poseen una expectativa a que su intimidad en esas áreas sea respetada.
Fue a la luz de este razonamiento que en Pueblo v. Pérez Pérez, 115 D.P.R. 827 (1984), reconocimos como razonable un reclamo de expectativa a la intimidad realizado en el contexto de las áreas comunes de un edificio multipisos. Allí destacamos que £‘[l]os pasillos de los condominios no son calles de la ciudad, ni su garaje es menos privado que el de otro tipo de hogar”. Id., pág. 830. Al así actuar reco-nocimos que un reclamo de expectativa a la intimidad efec-tuado por un ciudadano que reside en un edificio multipi-sos con relación a sus áreas comunes resulta razonable a un grado comparable con la expectativa a la intimidad de los ciudadanos que residen en residencias particulares.
Asimismo, recientemente, reafirmamos nuestros pro-nunciamientos en Pueblo v. Pérez Pérez, supra, al extender la norma a las áreas comunes de los residenciales públicos. De tal modo, en Pueblo v. Meléndez Rodríguez, supra, pág. 610, afirmamos que: “[rjehusamos limitar las protecciones consagradas en Pueblo v. Pérez Pérez, ... a los pasillos y a las áreas comunes de condominios privados de acceso controlado. No podemos negárselas a los ciudadanos que viven en los residenciales públicos de Puerto Rico”.
Claro está, las diferencias funcionales entre áreas co-munes y el interior de un apartamento podrían conducir al reconocimiento de una mayor protección constitucional dentro de los apartamentos que en el contexto de las áreas comunes. Este análisis, sin embargo, deberá hacerse caso a caso.
Conforme a estos pronunciamientos, la norma en Puerto Rico ha sido que la validez de la entrada de funcionarios del orden público a las áreas comunes de un edificio mul-tipisos supone la previa obtención de una orden judicial *461basada en causa probable, la existencia de circunstancias apremiantes o el consentimiento de algunos de los residen-tes del referido edificio. Ausente alguna de estas circuns-tancias, la entrada de funcionarios del orden público a lu-gares en los cuales resulta razonable un reclamo de expectativa a la intimidad por una persona está prohibida por nuestra Constitución.
Con la anterior discusión en mente, examinemos la con-troversia específica que tenemos ante nuestra considera-ción y lo resuelto en la opinión del Tribunal.
HH 1 — 1
A. En el caso de autos, la controversia central es si la Policía violó la disposición constitucional contra registros y allanamientos irrazonables de nuestra Constitución al al-quilar un apartamento de un edificio multipisos para rea-lizar gestiones investigativas dentro de sus áreas comunes.
Al respecto, la opinión resuelve que “[e]n el caso que nos ocupa, mediante el arrendamiento, la Policía validó su en-trada a los elementos de uso común del edificio”. Opinión del Tribunal, pág. 440. Añade “[e]se arrendamiento brindó a los agentes el mismo acceso a las áreas comunes del con-dominio que le brindaría a cualquier otro arrendatario. En-tre éstas, entrar al ascensor, a las escaleras y a otras áreas comunes del edificio ..Opinión del Tribunal, pág. 437.
En términos prácticos, esta afirmación reconoce que el interés propietario adquirido por el Estado al arrendar le confiere derecho a realizar gestiones investigativas en zo-nas que, de otro modo, no hubiese podido lograr acceso sin la obtención de una orden judicial o el consentimiento de alguno de los residentes. Dicho de otro modo, la opinión concluye que, en el caso de autos, el derecho de arrenda-miento obtenido con el fin de realizar gestiones investiga-tivas le permite al Estado evadir el requisito constitucional de obtener una orden judicial basada en causa probable *462para intervenir con la ciudadanía en zonas donde puede resultar razonable un reclamo de expectativa a la intimidad.
Los peligros de la conclusión mayoritaria son evidentes. Si el derecho propietario le confiere validez jurídica a la entrada de funcionarios del orden público a áreas en las cuales éstos sólo podrían entrar legítimamente luego de obtener una orden judicial o el consentimiento de los inqui-linos, el Estado podría lograr acceso con fines exclusiva-mente investigativos, no sólo al tipo de área común del caso de autos, sino también a una habitación de un hospe-daje o a una vivienda múltiple con sólo alquilar un cuarto o, en algunos contextos aún más extremos, una cama. Esta práctica representa un serio atentado al derecho a la inti-midad, más aún ante la amplitud de los pronunciamientos de la opinión del Tribunal.
La expectativa de intimidad que razonablemente pue-den reclamar las personas que residen en un edificio mul-tipisos con relación a las áreas comunes ha sido caracteri-zada como una expectativa a la intimidad compartida entre sus residentes. Se ha destacado que no se trata me-ramente de unos propietarios que comparten unas áreas comunes, sino más bien de residentes de una misma casa que esperan que su intimidad no sea violada por extraños. People v. Garriga, 596 N.Y.S.2d 25 (1993). “[W]e believed that the officers here, by entering the internal hallways of the defendants’ rooming house to find him engaged in a criminal transaction, entered the defendant’s home in a constitutional sense”, Reardon v. Wroan, 811 F.2d 1025 (7mo Cir.1987). “The mere fact that certain rooms traditionally associated with a home are shared by rooming house residents does not render the structure any less a home to those residents.” State v. Titus, 707 So.2d 706, 708 (1998).
Cada titular de un cuarto de hospedaje o de un aparta-mento en un edificio de vivienda múltiple tiene un interés *463legítimo en que la integridad y seguridad de la totalidad de la estructura sea respetada por los extraños. Véase McDonald v. United States, 335 U.S. 451 (1948). Esto significa que quienes residen en una estructura en la que compar-ten distintas áreas o en edificios multipisos, cuyas particu-laridades impiden que extraños penetren en él, esperan que sólo entren a los pasillos y a las áreas comunes del edificio los residentes y sus invitados. De este modo, de ordinario, resulta razonable un reclamo de expectativa a la intimidad por parte de un titular legítimo con relación a los pasillos y a las áreas comunes de un edificio cuyas par-ticularidades físicas denotan un interés de evitar la en-trada de extraños (tresspasers).
Ciertamente, al concebirse tal expectátiva a la intimi-dad como una compartida entre los inquilinos, podría re-sultar irrazonable reclamarla en las áreas comunes en re-lación con las personas que tienen acceso legítimo a dichas áreas. Sin embargo, se ha afirmado que: “There is still a reasonable expectation of privacy as to those without a right of access. The accused only assumes the risk that a person with a right of access will disclose and not that the police will enter without permission of common users.” (Escolio omitido.) J. Wesley Hall, Search and Seizures, Rochester, Ed. Clark Boardman, 1991, Vol. 1, Sec. 11.2, pág. 544.
Claro está, la protección de esas áreas supone un análi-sis caso a caso, de forma tal que pueda examinarse la ex-pectativa a la intimidad subjetiva que existe por quienes comparten esas áreas para proteger de forma adecuada el derecho a la intimidad de la ciudadanía y la potestad legí-tima del Estado de investigar el crimen.
En el caso de autos no podemos reconocer que el Estado legitimó su entrada a las áreas comunes del edificio por el mero hecho de haber arrendado un apartamento. Hacerlo, sería reconocer implícitamente que el Estado se hizo par-*464tícipe de ese ámbito de intimidad que comparten los resi-dentes del edificio y que los coloca en una situación común frente a extraños.
Como se sabe, el derecho a la intimidad de la ciudada-nía, para propósitos de la Sec. 10 del Art. II de la Consti-tución del Estado Libre Asociado, supra, de ordinario, se reconoce frente a actuaciones del Estado. Por lo tanto, re-conocer que al alquilar un apartamento el Estado se con-virtió para todos los propósitos en un arrendatario, con de-recho de acceso a las áreas comunes del edificio, constituye un contrasentido. El Estado no tiene derecho a la intimidad. Por lo tanto, no puede ser copartícipe de la ex-pectativa a la intimidad que poseen los arrendatarios del edificio, que es en última instancia lo que le confiere legi-timidad a su presencia en las áreas comunes. Dicho de otro modo, el Estado no dejó de ser extraño para los residentes del edificio al arrendar el apartamento.
No negamos que la utilización de agentes encubiertos por parte del Estado constituye una gestión válida para investigar y evitar el crimen. Sin embargo, la conclusión a la que llega hoy este Tribunal le confiere primacía al dere-cho propietario que pudiera obtener el Estado sobre el de-recho a la intimidad de la ciudadanía, razonamiento que resulta extraño aun bajo la protección constitucional mí-nima que los estados y Puerto Rico vienen obligados a re-conocer a las personas en el contexto de la protección cons-titucional contra registros, incautaciones y allanamientos irrazonables. De este modo, bajo la noción simplista de que “[n]i la Constitución ni la ley lo prohíben” —(énfasis supri-mido) Opinión del Tribunal, pág. 437— la opinión del Tribunal consagra un serio atentado a dicha protección cons-titucional al validar una práctica que pudiera generar arbitrariedad por parte de los funcionarios estatales al in-tervenir con la intimidad individual.
B. Existen otras razones que impiden que refrendemos la opinión del Tribunal. En primer lugar, contrario a la *465tesis mayoritaria, en el caso de autos la razonabilidad del reclamo a la expectativa a la intimidad no depende de la naturaleza de las actividades —delictivas o no— realiza-das por el imputado Ortiz Rodríguez. Por ello, es incorrecta la conclusión del Tribunal en términos de que “Ortiz Rodrí-guez no tenía una expectativa razonable de intimidad so-bre los pasillos y las escaleras del edificio, mientras los utilizaba para llevar a cabo transacciones ilegales”. (Énfa-sis suprimido.) Opinión del Tribunal, pág. 430. Esta aseve-ración soslaya claros preceptos jurídicos que postulan que el hecho de que una persona esté realizando actividades delictivas no hace irrazonable un reclamo de expectativa de intimidad. Véase W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 3ra ed., Minnesota, Ed. West Pub., 1996, Vol. 1, Sec. 2.
En segundo lugar, la lectura de la opinión del Tribunal, al discutir la razonabilidad del reclamo de expectativa a la intimidad de Ortiz Rodríguez, crea la falsa impresión de que nos encontramos ante un edificio al cual el público puede tener acceso fácilmente. Se trata de un edificio que tiene un portón de entrada principal que permanece ce-rrado bajo llave. Sólo los inquilinos y sus invitados tienen acceso al edificio. Ningún extraño ni funcionario del orden público puede entrar al edificio a menos que obtenga el consentimiento de alguno de los residentes. Este dato ha sido considerado por diversos tribunales como justificación adecuada para concluir que los residentes de un edificio poseen una expectativa razonable a la intimidad en las áreas comunes del edificio. Véanse: United States v. Carriger, 541 F.2d 545 (6to Cir. 1976); United States v. Fluker, 543 F.2d 709 (9no Cir. 1976); United States v. Case, 435 F.2d 766 (7mo Cir. 1970); United States v. Blank, 251 F.Supp. 166 (D. Ohio 1966); People v. Trull, 380 N.E.2d 1169 (1978) (“[W]e conclude that the common entries and hallways of a locked apartment building are protected by the fourth amendment”). “In this case there is no evidence *466to support a finding that the front door was locked or that ingress was limited to tenants or authorized individuals via a doorman or some other means such as signs or other posted notices.” People v. Farrow, 642 N.Y.S.2d 473, 475 (1996). “[N]o resident of the unlocked and unsecured premises [of the] apartment building in the present case could have had ... a reasonable expectation [to privacy] in shared areas.” State v. Batista, 524 So. 2d 481, 482 (1988).
Todo lo anterior impide que refrendemos la opinión del Tribunal. Aún así, estimamos que, a la luz de los hechos específicos que tenemos ante nuestra consideración, las de-claraciones juradas que tuvo el juez ante sí proveían sufi-cientes elementos independientes a las observaciones de la Policía en las áreas comunes del edificio que validan la expedición de la orden de allanamiento contra el aparta-mento de Ortiz Rodríguez. Elaboremos.
IV
Surge de los autos del caso que además de la vigilancia en el interior del edificio, al cual la Policía logró acceso al alquilar el apartamento, la Policía realizó una amplia vigi-lancia en el exterior de éste y en las vías públicas del país. En este sentido, los funcionarios del orden público investi-garon las actividades de Ortiz Rodríguez en áreas públicas. Así, por ejemplo, consta en la orden de allanamiento los siguientes hechos que a nuestro juicio configuran el quantum de prueba necesario para la expedición de la orden de allanamiento, aún si excluimos el testimonio en torno a lo observado por los agentes en el interior del edificio.
Mediante una declaración jurada, expresó el agente Be-rrios que el 17 de mayo de 1995 se encontraba vigilando el edificio donde residía el imputado. Mientras lo hacía, entre otras cosas, observó que el imputado salió del edificio con una bolsa de color blanco. Narró, además, que
... pud[o] observar que [el imputado] abordó su vehículo [por *467lo que] proced[ió]' a darle seguimiento hasta que llegó al Resi-dencial Luis Lloréns Torres. Que al llegar frente al Edificio #33, estacionó su vehículo y se desmontó del mismo y [el agente Berrios pudo] observar que éste [Ortiz Rodríguez] cargaba la misma bolsa que había visto anteriormente. Que al llegar frente a un grupo de personas que estaban frente al Edificio #33, los cuales aparentaban ser adictos a drogas, sacó de la bolsa color blanco, una bolsa plástica transparente bastante grande, la cual contenía en su interior lo que aparentaba ser envolturas pequeñas color azul claro parecidas a las utilizadas para empacar la sustancia controlada c/p Heroína. Este le en-tregó la bolsa a una de las personas que estaban en el grupo y contin[uó el agente] la marcha para no ser detectado. Que al pasar nuevamente, [el agente pudo] ... observar que c/p Toño Gorila [Ortiz Rodríguez] tenía en sus manos lo que aparentaba ser dinero y éste caminó hacia el interior del Edificio #33, hasta perderlo de vista. Apéndice de la Petición de certiorari, pág. 61.
Asimismo, consta en la orden de allanamiento que ante el Magistrado de instancia desfiló prueba en términos de que el 24 de mayo de 1995 el agente Berrios observó que Ortiz Rodríguez había salido en horas de la tarde del edi-ficio en donde residía, y
... abord[ó] su vehículo y comenzó a retirarse del lugar. Que inmediatamente, le inform[ó] lo sucedido al Agente Padró y éste optó por quedarse en el lugar y [el agente Berrios] comenzó a darle seguimiento al vehículo Mitsubishi, rojo. Este se dirigió nuevamente como si fuera al Residencial Luis Lloréns Torres, perdiéndolo de vista. Que al llegar al residencial, el agente se dirigió al Edificio #33 y pud[o] observar que el vehículo Mitsubishi, rojo estaba estacionado frente al mismo y que c/p Toño se encontraba reunido con otras personas y éste sostenía la misma bolsa que el agente había visto anteriormente, la cual contenía algo en su interior parecido a envolturas color anaranjado, las cuales son utilizadas para endecar la sustancia controlada c/p Heroína. Que [el agente] continu[ó] la marcha para no ser de-tectado, retirándose del lugar. Apéndice, págs. 62-63.
Como puede apreciarse, estas observaciones configuran un cuadro de hechos que parece revelar un patrón de tran-sacciones ilegales que ubica al apartamento de Ortiz Ro-dríguez como un lugar de almacenamiento de sustancias controladas. En este sentido, los agentes, desde el exterior *468del edificio, observaron que, en varias ocasiones, Ortiz Ro-dríguez salió de su interior en donde tenía su apartamento con bultos o bolsas, y se dirigía a otros lugares a realizar transacciones con sustancias controladas.
En el caso de autos no se trata de una situación en la que se expide una orden de registro de un apartamento cuando el agente del Estado, que declara ante el magis-trado que expide la orden, sólo tiene motivos fundados para arrestar a una persona que de forma casual entra a un apartamento como ocurrió y rechazamos en Pueblo v. Santiago Avilés, 147 D.RR. 160 (1998). Contrario a éste, en el caso de autos hay observaciones precisas, independien-tes a las observadas en el interior del edificio, que razona-blemente sugieren que Ortiz Rodríguez, el propietario del apartamento donde fue diligenciada la orden de registro, utilizaba su apartamento para almacenar sustancias controladas.
Estimamos que esa prueba configura base suficiente para expedir la orden de registro del apartamento de Ortiz Rodríguez, por lo que en apelación no debemos alterar la determinación del foro de instancia. Véase Chiesa, op. cit., pág. 370. Por ello, estimamos que no erró el foro de instan-cia al expedir la orden impugnada ante nos, ni el foro ape-lativo al denegar la expedición del recurso de certiorari so-licitado por Ortiz Rodríguez.

 Dispone el referido Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, en lo pertinente:
“(a) Excepto en la forma autorizada en [esta Ley], será ilegal el que cualquier persona, a sabiendas o intencionalmente:
“(1) Fabrique, distribuya, dispense, transporte u oculte o posea con la in-tención de fabricar, distribuir, dispensar, transportar u ocultar una sustancia contro-lada;
“(2) Produzca, distribuya o dispense, transporte u oculte o posea con la intención de distribuir o dispensar, transportar u ocultar una sustancia falsificada.”


 El texto constitucional dispone, en lo pertinente:
“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
“Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apo-yada en juramento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
“Evidencia obtenida en violación de esta sección será inadmisible en los tribunales.” Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1, ed.1982, pág. 299.


 Así, por ejemplo, en el pasado hemos validado los registros superficiales incidentales a un arresto válido, Pueblo v. Zayas Fernández, 120 D.P.R. 158 (1987); los registros efectuados ante circunstancias apremiantes para preservar evidencia, Pueblo v. González Román, 110 D.P.R. 651 (1972), los registros tipo inventario, Pueblo v. Rodríguez Rodríguez, 128 D.P.R. 438 (1991), y los registros e incautaciones realizados donde, en el balance de los intereses involucrados, la gestión gubernamen-tal, resulta razonable, Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Yip Berrios, 142 D.P.R. 386 (1997).


 Como se sabe, la Cuarta Enmienda federal establece sólo el ámbito mínimo de protección que los estados y Puerto Rico están obligados a reconocer.